DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

4.	The claimed invention is directed to an abstract idea without significantly more. The claims recites providing a database for data storage, searching the database, target application, reference application and data set. Specifically, the independent claims recite the steps of providing a database, searching the database, target application, reference application and data set are data gathering and manipulation of data which is a mathematical concept which describes the relationship between the different stages of data manipulation on a computer. This judicial exception is not integrated into a practical application because the generically recited computer element (program) does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation (spectrophotometer) is a routine data gathering and storing and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claims 1 and 14, All the steps/processes are directed to abstract ideas such as providing a database for data storage, searching the database, target application, reference application and data set.

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining and processing the data and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data. 

Therefore, those steps/processes are abstract ideas and Claims 1 and 14 are determined to be directed to a 101 rejection as a whole.

Regarding Claim 2, All the steps/processes are directed to abstract ideas such as data set. 

Therefore, Claim 2’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 3, All the steps/processes are directed to abstract ideas such as data set and spectrophotometer. 
Therefore, Claim 3’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application and additional limitation spectrophotometer is a routine data gathering and storing and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claim 4, The additional recited limitation is directed to an abstract ideas such as data set and database. 

Therefore, Claim 4’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 5, The additional recited limitation is directed to an abstract ideas such as stored, data set and database. 

Therefore, Claim 5’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 6, The additional recited limitation is directed to an abstract ideas such data set. 

Therefore, Claim 6’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 7, The additional recited limitation is directed to an abstract ideas such as transferring data and spectrophotometer. 

Therefore, Claim 7’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application and additional limitation spectrophotometer is a routine data gathering and storing and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claims 8-11, 13 and 15, The additional recited limitation is directed to an abstract ideas such as computer program. 

Therefore, Claims 8-11, 13 and 15’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 12, The additional recited limitation is directed to an abstract ideas such data set. 

Therefore, Claim 12’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Accordingly, for the reasons provided above, claims 1-15 are directed to an abstract idea and are not patent eligible under 35 USC 101.

Allowable Subject Matter

5.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Reason for Allowance

6.	The following is a statement of reasons for the indication of allowable subject matter: 

7.	As to claims 1 and 14, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “characterized in that at least ene-80% of the data sets also includes information about at least one reference hue, a reference application method and a reference substrate, wherein the reference hue is obtained when the color recipe about which information is contained in the data set is applied to the reference substrate specified in the data set using the reference application method, wherein the reference application method is different from the application method about which information is contained in the data set, and/or the reference substrate is different from the substrate about which information is contained in the data set, wherein the reference substrate is a standard paper as specified in the DIN ISO 2846-1; 2017” along with all other limitations of claims 1 and 14.

8.	Postle (US 2006/0012810 A1) teaches providing a plurality of representations of color that are stored in an electronic color library and that can be selected by a user. After a color selection is made, a plurality of color ink formulas and/or colorant formulas capable of producing the selected color are provided. Further, other selections can be made to define a substrate or other criteria that can impact the color ink formulas but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877